Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to the applicant’s arguments 
The applicant states that no reference in the prior art discloses or suggests either individually or together with any other prior art of record “…the processing unit…upon determining that the measurable parameters of the sensed proximity signal complies with a first condition, then generating maneuvering instructions dedicated for causing the UxV to move and increase a distance between the UxV and the emitter and upon determining …complies with a second condition generating maneuvering instructions dedicated for causing the UAV to move and decrease the distance between the UAV and the respective emitter”. 
This is an apparatus claim. See claim 1. 
The limitation recites an intended use which forms little patentable weight.  See MPEP sec. 2114.  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was "for mixing flowing developer material" and the body of the claim recited "means for mixing ..., said mixing means being stationary and completely submerged in the developer material." The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The 
The applicant has not invented the drone nor the emitter but instead has invented a moving instruction for cause the drone to move and increase a distance or generating a moving instruction to cause the UAV to move and decrease a distance. This is intended use and has little patentable weight. 
Bauer includes a drone that is located within or in swarm of drones and that has a range which is a repulsion range. This is a signal to keep the drones a predetermined repulsion distance from each other.   This can be changed.  A first distance is 6 meters apart. The second distance can be 14 meters apart.  The first signal is the one that changes the distance to a closer range 6 meters. The second signal is the one that changes the distance to 14 meters. 

    PNG
    media_image1.png
    711
    884
    media_image1.png
    Greyscale
 Raffa is silent but Bauer teaches “…generate maneuvering instructions dedicated for causing the UxV to move and increase the distance between the UxV and the respective emitter; and then (see FIG. 5 where the drone has a repulsion range between the drones for a collision avoidance signal; see claim 1-8) 
    PNG
    media_image2.png
    970
    797
    media_image2.png
    Greyscale

upon determining that at least one measurable parameter of the proximity signal complies with a second condition, generate maneuvering instructions dedicated for causing the UxV to move and decrease the distance between the UxV and the respective emitter; (see paragraph 24-40 where the difference between the two drones can be based on the signal strength and the turning radius and is adjusted between the first distance of 6 meters and a second distance of 14m) 
    PNG
    media_image3.png
    507
    736
    media_image3.png
    Greyscale

and thereby maintain the UxV within a certain range from the respective emitter defined by the sensed proximity signal and the first and second conditions”. (see paragraph 24-40 where the difference between the two drones can be based on the signal strength and the turning 
It would have been obvious for one of ordinary skill in the art before the date of the effective disclosure to combine the teachings of BAUER publication and the disclosure of RAFFA since BAUER teaches that each of the drones of a swarm of drone can include a first beacon device and a second beacon device. The first beacon device antenna can provide a target attraction between the drones.  The second beacon device antenna can provide a collision avoidance beacon to repel each drone.  Then in paragraph 14-17 each may also be connected to a stationary set of antennas to control the movement of the swarm of the drones.  See FIG. 4-5.  Then a signal strength of the antennas can a different in the collision and attraction signals and the method can include to determine to turn the individual drones left and right.  See blocks 405-430.  A predetermined distance and speed of the drones can be maintained so the drones can move in a swarm with a highly coordinated flight path within a repulsion range set to 6m to 14m and a speed moving together within 3 to 21 m/s for a precise movement of the entire swarm.    See paragraph 19-40, the abstract, 14-17 and claims 1-10 of Bauer.  

The applicant states that the invention of claim 1 is that the “same signal is being used for both increasing and decreasing a distance from the emitter”. However, this limitation is not seen in claim 1.  In fact it merely states generating “instructions” which is plural instructions. 
If this is the invention, the applicant must claim this and add it into claim 1.  
Further using the same signal or two different signals is a duplication of parts and this only involves routine skill in the art.  See MPEP sec. 2144.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for 
In regard to claims 1, 17, 31-33 and 35, Fesland discloses “…1.    (Currently Amended) An active proximity system (APS) mountable on an unmanned autonomous vehicle (UxV), configured to cause the UxV to maintain a range from one or more emitters operating in the same area, the APS comprising:  (see claims 1-10) 
one or more proximity sensors and a processing circuitry operably coupled to the one or more proximity sensors; (see paragraph 10) 
the one or more proximity sensors are configured to sense one or more proximity signals, (see paragraph 10) each of the one or more proximity signals is indicative of the-presence of a respective emitter in proximity to the UxV; the processing circuitry is configured, responsive to a sensed proximity signal, to repeatedly: (see claims 1-8 and paragraph 10-16)
upon determining that at least one measurable parameter of the sensed proximity signal complies with a first condition, (see paragraph27-32)
“…generate maneuvering instructions dedicated for causing the UxV to move and increase the distance between the UxV and the respective emitter; and then (see p. 27-32) 
upon determining that at least one measurable parameter of the proximity signal complies with a second condition, generate maneuvering instructions dedicated for causing the UxV to move and decrease the distance between the UxV and the respective emitter; (see paragraph 27-32 and claims 1-8) 
and thereby maintain the UxV within a certain range from the respective emitter defined by the sensed proximity signal and the first and second conditions”. (see paragraph 27-43); 
At page 13, the applicant adjusts the range so there is contact and there is not contact  between the uav and the object.  This is extra solution activity and has little patentable weight. See MPEP sec. 2106.05(g) that provides that a consideration when determining whether a claim recites 

As explained by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional. Parker v. Flook, 437 U.S. 584, 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 17, 31, 32, 33 and 35 are rejected under 35 U.S.C. sec. 102(a)(2) as being anticipated by European Patent Application Pub. No.: EP0737841A1 to Fesland that was filed in 1995 (hereinafter “Fesland”).

In regard to claims 1, 17, 31-33 and 35, Fesland discloses “…1.    (Currently Amended) An active proximity system (APS) mountable on an unmanned autonomous vehicle (UxV), configured to cause the UxV to maintain a range from one or more emitters operating in the same area, the APS comprising:  (see claims 1-10) 
one or more proximity sensors and a processing circuitry operably coupled to the one or more proximity sensors; (see paragraph 10) 
the one or more proximity sensors are configured to sense one or more proximity signals, (see paragraph 10) each of the one or more proximity signals is indicative of the-presence of a respective emitter in proximity to the UxV; the processing circuitry is configured, responsive to a sensed proximity signal, to repeatedly: (see claims 1-8 and paragraph 10-16)
upon determining that at least one measurable parameter of the sensed proximity signal complies with a first condition, (see paragraph27-32)
“…generate maneuvering instructions dedicated for causing the UxV to move and increase the distance between the UxV and the respective emitter; and then (see p. 27-32) 
upon determining that at least one measurable parameter of the proximity signal complies with a second condition, generate maneuvering instructions dedicated for causing the UxV to move and decrease the distance between the UxV and the respective emitter; (see paragraph 27-32 and claims 1-8) 
and thereby maintain the UxV within a certain range from the respective emitter defined by the sensed proximity signal and the first and second conditions”. (see paragraph 27-43); 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of International Patent Application Pub. No.: Wo 2016/290504 to Raffa that was filed in 2015 (hereinafter “Raffa”) and in view of U.S. Patent Application Pub. No.; US 2009/0099768A1 to Bauer. 

    PNG
    media_image4.png
    914
    592
    media_image4.png
    Greyscale

Raffa discloses “…1.    (Currently Amended) An active proximity system (APS) mountable on an unmanned autonomous vehicle (UxV), configured to cause the UxV to maintain a range from one or more emitters operating in the same area, the APS comprising:  (see paragraph 20-25) 
    PNG
    media_image5.png
    744
    630
    media_image5.png
    Greyscale

one or more proximity sensors and a processing circuitry operably coupled to the one or more proximity sensors; (see paragraph 17-20) 
    PNG
    media_image6.png
    806
    581
    media_image6.png
    Greyscale

the one or more proximity sensors are configured to sense one or more proximity signals, (see paragraph 32-35) each of the one or more proximity signals is indicative of the-presence of a respective emitter in proximity to the UxV; the processing circuitry is configured, responsive to a sensed proximity signal, to repeatedly: (see claims 12-16 and paragraph 13, 45-48 where a swarm can transmit tasks to another drone for a set of parameters for a navigation task)
upon determining that at least one measurable parameter of the sensed proximity signal complies with a first condition, (see paragraph 66-79)

    PNG
    media_image1.png
    711
    884
    media_image1.png
    Greyscale
 Raffa is silent but Bauer teaches “…generate maneuvering instructions dedicated for causing the UxV to move and increase the distance between the UxV and the respective emitter; and then (see FIG. 5 where the drone has a repulsion range between the drones for a collision  
    PNG
    media_image2.png
    970
    797
    media_image2.png
    Greyscale

upon determining that at least one measurable parameter of the proximity signal complies with a second condition, generate maneuvering instructions dedicated for causing the UxV to move and decrease the distance between the UxV and the respective emitter; (see paragraph 24-40 where the difference between the two drones can be based  
    PNG
    media_image3.png
    507
    736
    media_image3.png
    Greyscale

and thereby maintain the UxV within a certain range from the respective emitter defined by the sensed proximity signal and the first and second conditions”. (see paragraph 24-40 where the difference between the two drones can be based on the signal strength and the turning radius and is adjusted between the first distance of 6 meters and a second distance of 14m); 


2.    (Previously Presented) The system of claim 1, wherein the sensed proximity signal is transmitted by a respective emitter and wherein the first condition is non-zero reception of the proximity signal and the second condition is zero reception of the proximity signal. (see paragraph 24-40 where the difference between the two drones can be based on the signal strength and the turning radius and is adjusted between the first distance of 6 meters and a second distance of 14m);
It would have been obvious for one of ordinary skill in the art before the date of the effective disclosure to combine the teachings of BAUER publication and the disclosure of RAFFA since BAUER teaches that each of the drones of a swarm of drone can include a first beacon device and a second beacon device. The first beacon device antenna can provide a target attraction between the drones.  The second beacon device antenna can provide a collision avoidance beacon to repel each drone.  Then in paragraph 14-17 each may also be connected to a stationary set of antennas to control the movement of the swarm of the drones.  See FIG. 4-5.  Then a signal strength of the antennas can a different in the collision and attraction signals and the method can include to determine to turn the individual drones left and right.  See blocks 405-430.  A predetermined distance and speed of the 

Raffa is silent but Bauer teaches “…3.    (Previously Presented) The system of claim 1, wherein the sensed proximity signal is transmitted by the respective emitter and wherein the first condition is that a value of the measurable parameter of the proximity signal is indicative of a distance between the UxV and the emitter, which is equal to or greater than a predefined threshold, and wherein the second condition is that the value of the measurable parameter of the proximity signal is indicative of a distance between the UxV and the emitter, which is smaller than the predefined threshold. (see paragraph 24-40 where the difference between the two drones can be based on the signal strength and the turning radius and is adjusted between the first distance of 6 meters and a second distance of 14m);


4.    (Original) The system of claim 1, wherein the sensed proximity signal is transmitted by the emitter and wherein the one or more proximity sensors include a receiver configured to receive a data-carrying proximity signal comprising data identifying the emitter and/or navigation data”. (see paragraph 26-40) ;
It would have been obvious for one of ordinary skill in the art before the date of the effective disclosure to combine the teachings of BAUER publication and the disclosure of RAFFA since BAUER teaches that each of the drones of a swarm of drone can include a first beacon device and a second beacon device. The first beacon device antenna can provide a target attraction between the drones.  The second beacon device antenna can provide a collision avoidance beacon to repel each drone.  Then in paragraph 14-17 each may also be connected to a stationary set of antennas to control the movement of the swarm of the drones.  See FIG. 4-5.  Then a signal strength of the antennas can a different in the collision and attraction signals and the method can include to determine to turn the individual drones left and right.  See blocks 405-430.  A predetermined distance and speed of the drones can be maintained so the drones can move in a swarm with a highly coordinated flight path within a repulsion range set to 6m to 14m and a speed 

Raffa is silent but Bauer teaches “…5.    (Original) The system of claim 4 wherein the receiver is an RF receiver configured to receive an RF proximity signal. (see claims 1-10 and FIG. 4). 
It would have been obvious for one of ordinary skill in the art before the date of the effective disclosure to combine the teachings of BAUER publication and the disclosure of RAFFA since BAUER teaches that each of the drones of a swarm of drone can include a first beacon device and a second beacon device. The first beacon device antenna can provide a target attraction between the drones.  The second beacon device antenna can provide a collision avoidance beacon to repel each drone.  Then in paragraph 14-17 each may also be connected to a stationary set of antennas to control the movement of the swarm of the drones.  See FIG. 4-5.  Then a signal strength of the antennas can a different in the collision and attraction signals and the method can include to determine to turn the individual drones left and right.  See blocks 405-430.  A predetermined distance and speed of the 

Raffa discloses “6.    (Original) The system of claim 5, wherein the receiver includes a Wifi and/or Bluetooth receiver, configured to receive a Wifi proximity signal and/or Bluetooth proximity signal, respectively. (see paragraph 22)”
Raffa is silent but Bauer teaches “…7.    (Currently Amended) The system of claim 4, wherein the processing circuitry is configured to obtain the data from the sensed proximity signal and determine, based on the data, a current and/or future position of the emitter. (see paragraph 24-40 where the difference between the two drones can be based on the signal strength and the turning radius and is adjusted between the first distance of 6 meters and a second distance of 14m);


8.    (Canceled)
Claims 9-10, and 12 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of International Patent Application Pub. No.: Wo 2016/290504 to Raffa that was filed in 2015 (hereinafter “Raffa”) and in view of U.S. Patent Application Pub. No.; US 2009/0099768A1 to Bauer. 

Raffa discloses “9.    (Currently    Amended)    The    system of    claim    &1, wherein    the    processing    unit circuitry is    configured to    provide    the    maneuvering    instructions to    a    navigation    computer on board the UxV, (see FIG. 1 and flight module 104 of the drone) configured to control thea driving unit on-board the UxV, configured for moving the UxV”.  (see FIG. 4 and blocks 304-318 and paragraph 27-34) 
Raffa is silent but Bauer teaches “…10.    (Currently Amended) The system of claim 1, wherein the one or more emitters include at least one UAV (see paragraph 24-40 where the difference between the two drones can be based on the signal strength and the turning radius and is adjusted between the first distance of 6 meters and a second distance of 14m);


11.    (Canceled)
“12.    (Currently Amended) The system of claim 1 wherein the UxV is a UAV. (see FIG. 4 and blocks 304-318 and paragraph 27-34)
13.    (Canceled)
14.    (Canceled)

Claim 15 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of International Patent Application Pub. No.: Wo 2016/290504 to Raffa that was filed in 2015 (hereinafter “Raffa”) and in view of U.S. Patent Application Pub. No.; US 2009/0099768A1 to Bauer and in view of NPL, Kornatowski, P.M., et al., An Origami Inspired Cargo Drone, 2017 IEEE/RSJ International Conference on Intelligent Robots and Systems (IROS) September 24–28, 2017, Vancouver, BC, Canada (https://ieeexplore.ieee.org/stamp/stamp.jsp?tp=&arnumber=8206607) (2017)(hereinafter “Kornatowski”). 

    PNG
    media_image7.png
    418
    560
    media_image7.png
    Greyscale

Raffa is silent but Kornatowski teaches “…15.    (Currently Amended) The system of claims 1 further comprising a mechanical cage configured to protect the UxV from mechanical damage; (see page 1, and col. 1, to col. 2, and FIG. 1 where the drone includes a surrounding cage being made from carbon fibers to avoid damage to the drone) 
the mechanical cage comprises and/or is otherwise operatively connected to the one or more proximity sensors capable of sensing physical contact therewith, (see page 6860 col. 2, where the drone cage has sensors such as a camera being connected to the cage) and wherein the processing circuitry is configured, responsive to physical contact sensed by the cage, to repeatedly: (see page 6860 where the drone can be grabbed by a user via a cage and the drone can maneuver itself and the cage via video and then has a switch to open and unlock when grabbed by a person);

It would have been obvious for one of ordinary skill in the art before the date of the effective disclosure to combine the teachings of KORNATOWSKI and the disclosure of RAFFA since KORNATOWSKI teaches that each of the drones can include a cage surrounding the drone.  The cage can be a safety device to prevent the propellers of the drone from contacting an object or individual.   An individual can grab the drone out of the air and then trigger a sensor to open the cage to collect a package without contacting the propeller blades as this provides increased safety.  See page 6855-90 of  KORNATOWSKI. 

Raffa is silent but Bauer teaches “…generate maneuvering instructions dedicated for causing the UxV to move and increase the distance between the UxV and the respective emitter until there is no physical contact between the UxV and the emitter, and then generate maneuvering instructions dedicated for causing the UxV to move and decrease the distance between the UxV and the respective emitter” (see paragraph 24-40 where the difference between the two drones can be based on the signal strength and the turning radius and is adjusted between the first distance of 6 meters and a second distance of 14m);
It would have been obvious for one of ordinary skill in the art before the date of the effective disclosure to combine the teachings of BAUER publication and the disclosure of RAFFA since BAUER teaches that each of the drones of a swarm of drone can include a first beacon device and a second beacon device. The first beacon device antenna can provide a target attraction between the drones.  The second beacon device antenna can provide a collision avoidance beacon to repel each drone.  Then in paragraph 14-17 each may also be connected to a stationary set of antennas to control the movement of the swarm of the drones.  See FIG. 4-5.  Then a signal strength of the antennas can a different in the collision and attraction signals and the method can include to determine to turn the individual drones left and right.  See blocks 405-430.  A predetermined distance and speed of the drones can be maintained so the drones can move in a swarm with a highly 

Raffa is silent but Kornatowski teaches “…until there is physical contact between the UxV and the emitter”.  (see page 6855 and figure 1 where the two drone can touch each other to protect the propellers from contacting another drone and when outside and the cage is open the propellers are turned off); It would have been obvious for one of ordinary skill in the art before the date of the effective disclosure to combine the teachings of KORNATOWSKI and the disclosure of RAFFA since KORNATOWSKI teaches that each of the drones can include a cage surrounding the drone.  The cage can be a safety device to prevent the propellers of the drone from contacting an object or individual.   An individual can grab the drone out of the air and then trigger a sensor to open the cage to collect a package without contacting the propeller blades as this provides increased safety.  See page 6855-90 of  KORNATOWSKI. 


16.    (Canceled)

Claims 17-22 and 24 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of International Patent Application Pub. No.: Wo 2016/290504 to Raffa that was filed in 2015 (hereinafter “Raffa”) and in view of U.S. Patent Application Pub. No.; US 2009/0099768A1 to Bauer. 

Raffa discloses “…17.    (Currently Amended) A method of deploying a UxV in an area populated with a plurality of emitters, the method comprising executing at the UxV the following operations: (see paragraph 20-25)
sensing, by one or more proximity sensors, one or more proximity signals, (see paragraph 17-20)each of the one or more proximity signals being indicative of the-a presence of a respective emitter in proximity to the UxV; (see paragraph 32-35) (see claims 12-16 and paragraph 13, 45-48 where a swarm can transmit tasks to another drone for a set of parameters for a navigation task)
processing a sensed proximity signal, and repeatedly:
upon determining that at least one measurable parameter of the proximity signal complies with a first condition, (see paragraph 66-79)

Raffa is silent but Bauer teaches “… generating maneuvering instructions dedicated for causing the UxV to move and increase the distance between the UxV and the respective emitter; and then (see FIG. 5 where the drone has a repulsion range between the drones for a collision avoidance signal; see claim 1-8)
upon determining that at least one measurable parameter of the proximity signal complies with a second condition, generating maneuvering instructions dedicated for causing the UxV to move and decrease the distance between the UxV and the respective emitter; (see paragraph 24-40 where the difference between the two drones can be based on the signal strength and the turning radius and is adjusted between the first distance of 6 meters and a second distance of 14m)
and thereby maintaining the UxV within a certain range from the respective emitter defined by the sensed proximity signal…. ”. (see 
It would have been obvious for one of ordinary skill in the art before the date of the effective disclosure to combine the teachings of BAUER publication and the disclosure of RAFFA since BAUER teaches that each of the drones of a swarm of drone can include a first beacon device and a second beacon device. The first beacon device antenna can provide a target attraction between the drones.  The second beacon device antenna can provide a collision avoidance beacon to repel each drone.  Then in paragraph 14-17 each may also be connected to a stationary set of antennas to control the movement of the swarm of the drones.  See FIG. 4-5.  Then a signal strength of the antennas can a different in the collision and attraction signals and the method can include to determine to turn the individual drones left and right.  See blocks 405-430.  A predetermined distance and speed of the drones can be maintained so the drones can move in a swarm with a highly coordinated flight path within a repulsion range set to 6m to 14m and a speed moving together within 3 to 21 m/s for a precise movement of the entire swarm.    See paragraph 19-40, the abstract, 14-17 and claims 1-10 of Bauer.  

Raffa is silent but Bauer teaches “…18.    (Previously Presented) The method of claim 17, wherein the sensed proximity signal is transmitted by a respective emitter and wherein the first condition is non-zero reception of the proximity signal, causing the UxV to move and increase the distance between the UxV and the respective emitter, (see paragraph 24-40 where the difference between the two drones can be based on the signal strength and the turning radius and is adjusted between the first distance of 6 meters and a second distance of 14m)and the second condition is zero reception of the proximity signal, causing the UxV to move and decrease the distance between the UxV and the respective emitter. (see paragraph 24-40 where the difference between the two drones can be based on the signal strength and the turning radius and is adjusted between the first distance of 6 meters and a second distance of 14m);
It would have been obvious for one of ordinary skill in the art before the date of the effective disclosure to combine the teachings of BAUER publication and the disclosure of RAFFA since BAUER teaches that each of the drones of a swarm of drone can include a first beacon device and a second beacon device. The first beacon device antenna can provide a target 

Raffa is silent but Bauer teaches “…19.    (Previously Presented) The method of claim 17, wherein the sensed proximity signal is transmitted by a respective emitter, and wherein the first condition is that a value of the measurable parameter of the proximity signal is indicative of a distance between the UxV and the emitter, which is equal to or greater than a predefined threshold, and wherein the second condition is that the value of the measurable parameter of the proximity signal is indicative of a distance between the UxV and the emitter, which is smaller than the predefined threshold. (see paragraph 24-40 where the difference between the two drones can be based on the signal strength and the turning radius and is adjusted between the first distance of 6 meters and a second distance of 14m);
It would have been obvious for one of ordinary skill in the art before the date of the effective disclosure to combine the teachings of BAUER publication and the disclosure of RAFFA since BAUER teaches that each of the drones of a swarm of drone can include a first beacon device and a second beacon device. The first beacon device antenna can provide a target attraction between the drones.  The second beacon device antenna can provide a collision avoidance beacon to repel each drone.  Then in paragraph 14-17 each may also be connected to a stationary set of antennas to control the movement of the swarm of the drones.  See FIG. 4-5.  Then a signal strength of the antennas can a different in the collision and attraction signals and the method can include to determine to turn the individual drones left and right.  See blocks 405-430.  A predetermined distance and speed of the drones can be maintained so the drones can move in a swarm with a highly coordinated flight path within a repulsion range set to 6m to 14m and a speed 

Raffa is silent but Bauer teaches “…20.    (Previously Presented) The method of claim 17, wherein the sensed proximity signal is a data-carrying proximity signal comprising data identifying the emitter and/or navigation data. ”. (see paragraph 26-40);
It would have been obvious for one of ordinary skill in the art before the date of the effective disclosure to combine the teachings of BAUER publication and the disclosure of RAFFA since BAUER teaches that each of the drones of a swarm of drone can include a first beacon device and a second beacon device. The first beacon device antenna can provide a target attraction between the drones.  The second beacon device antenna can provide a collision avoidance beacon to repel each drone.  Then in paragraph 14-17 each may also be connected to a stationary set of antennas to control the movement of the swarm of the drones.  See FIG. 4-5.  Then a signal strength of the antennas can a different in the collision and attraction signals and the method can include to determine to turn the individual drones left 

Raffa discloses “21.    (Currently Amended) The method of claim 12, wherein the sensed proximity signal is an RF signal including any one of a Wifi proximity signal and/or Bluetooth proximity signal”. (see paragraph 22)”
Raffa is silent but Bauer teaches “…22.    (Previously Presented) The method of claim 20 further comprising: obtaining the data from the sensed proximity signal and determining, based on the data, a current and/or future position of the emitter. (see paragraph 24-40 where the difference between the two drones can be based on the signal strength and the turning radius and is adjusted between the first distance of 6 meters and a second distance of 14m);


23.    (Canceled)
24.    (Currently Amended) The method of claim 12, wherein the one or more emitters include at least one UxV. (see paragraph 24-40 where the difference between the two drones can be based on the signal strength and the turning radius and is adjusted between the first distance of 6 meters and a second distance of 14m);
It would have been obvious for one of ordinary skill in the art before the date of the effective disclosure to combine the teachings of BAUER publication and the disclosure of RAFFA since BAUER teaches that each of the drones of a swarm of drone can include a first beacon device and a second beacon device. The first beacon device antenna can provide a target attraction between the drones.  The second beacon device antenna can provide a collision avoidance beacon to repel each drone.  Then in paragraph 14-17 each may also be connected to a stationary set of antennas to control the movement of the swarm of the drones.  See FIG. 4-5.  Then a signal strength of the antennas can a different in the collision and attraction signals and the method can include to determine to turn the individual drones left and right.  See blocks 405-430.  A predetermined distance and speed of the drones can be maintained so the drones can move in a swarm with a highly coordinated flight path within a repulsion range set to 6m to 14m and a speed 

Claims 31-33 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of International Patent Application Pub. No.: Wo 2016/290504 to Raffa that was filed in 2015 (hereinafter “Raffa”) and in view of U.S. Patent Application Pub. No.; US 2009/0099768A1 to Bauer. 

Raffa is silent but Bauer teaches “31.    (Previously Presented) A UxV configured to be deployed in an area populated by a plurality of emitters, the UxV comprising:  (see abstract and FIG. 1 where each drone has 1. An antenna and a receiver to provide a collision avoidance signal or a 2. Attraction signal and where each mobile agent has a beacon mounted to the agent)
a driving unit configured to drive the UxV;  (see paragraph 20-28)
an active proximity system (APS), configured to cause the UxV to maintain a range from one or more emitters, the APS comprising:  (see 
Raffa discloses “…one or more proximity sensors and a processing circuitry operably coupled to the one or more proximity sensors;” (see paragraph 17-20)
the one or more proximity sensors is configured to sense one or more proximity signals, (see paragraph 32-35) 
Raffa is silent but Bauer teaches “…each of the one or more proximity signals is indicative of the presence of a respective emitter in proximity to the UxV; the processing circuitry is configured, responsive to a sensed proximity signal, to repeatedly: (see FIG. 5 where the drone has a repulsion range between the drones for a collision avoidance signal; see claim 1-8)
upon determining that at least one measurable parameter of the proximity signal complies with a first condition, generate maneuvering instructions dedicated for causing the driving unit to move the UxV and increase the distance between the UxV and the respective emitter; and then (see paragraph 24-40 where the difference between the two drones 
upon determining that at least one measurable parameter of the proximity signal complies with a second condition, generate maneuvering instructions dedicated for causing the driving unit to move the UxV and decrease the distance between the UxV and the respective emitter;
to thereby maintain the UxV within a certain range from the respective emitter defined by the sensed proximity signal. ”. (see paragraph 24-40 where the difference between the two drones can be based on the signal strength and the turning radius and is adjusted between the first distance of 6 meters and a second distance of 14m)
It would have been obvious for one of ordinary skill in the art before the date of the effective disclosure to combine the teachings of BAUER publication and the disclosure of RAFFA since BAUER teaches that each of the drones of a swarm of drone can include a first beacon device and a second beacon device. The first beacon device antenna can provide a target attraction between the drones.  The second beacon device antenna can provide a collision avoidance beacon to repel each drone.  Then in paragraph 

 

Bauer teaches “32.    (Previously Presented) A non-transitory computer readable storage medium tangibly embodying a program of instructions that, when executed by a computer mounted on a UxV, cause the computer to perform a method of deploying a UxV in an area populated by a plurality of emitters, the method comprising: (see abstract and FIG. 1 where each drone has 1. An antenna and a receiver to 
receiving one or more proximity signals, each of the one or more proximity signals is indicative of the presence of a respective emitter in proximity to the UxV; responsive to a sensed proximity signal, repeatedly: (see claim 1-6 where the beacon can attract the drones via an RF signal or repel the drones via an RF signal for collision avoidance or for a swarm)

upon determining that at least one measurable parameter of the proximity signal complies with a first condition (see FIG. 5 where the drone has a repulsion range between the drones for a collision avoidance signal; see claim 1-8), generating maneuvering instructions dedicated for causing the UxV to move and increase the distance between the UxV and the respective emitter; and then (see paragraph 24-40 where the difference between the two drones can be based on the signal strength and the turning radius and is adjusted between the first distance of 6 meters and a second distance of 14m)
upon determining that at least one measurable parameter of the proximity signal complies with a second condition, generating maneuvering instructions dedicated for causing the UxV to move and decrease the distance between the UxV and the respective emitter;
and thereby maintaining the UxV within a certain range from the respective emitter defined by the sensed proximity signal. ”. (see paragraph 24-40 where the difference between the two drones can be based on the signal strength and the turning radius and is adjusted between the first distance of 6 meters and a second distance of 14m);
It would have been obvious for one of ordinary skill in the art before the date of the effective disclosure to combine the teachings of BAUER publication and the disclosure of RAFFA since BAUER teaches that each of the drones of a swarm of drone can include a first beacon device and a second beacon device. The first beacon device antenna can provide a target attraction between the drones.  The second beacon device antenna can provide a collision avoidance beacon to repel each drone.  Then in paragraph 14-17 each may also be connected to a stationary set of antennas to control the movement of the swarm of the drones.  See FIG. 4-5.  Then a signal strength of the antennas can a different in the collision and attraction signals 

Bauer discloses “…33. (Currently Amended) A system for restricting movement of UxVs within the-a virtual corridor, the system comprising:
a plurality of emitters positioned at a plurality of respective locations along a course; wherein each emitter is configured to transmit a proximity signal indicating an area restricted for entry of the UxVs; (see abstract and FIG. 1 where each drone has 1. An antenna and a receiver to provide a collision avoidance signal or a 2. Attraction signal and where each mobile agent has a beacon mounted to the agent)
transmitting from each emitter a proximity signal indicating an area restricted from entry of the UxV; wherein the emitters are distributed along the course in a manner that creates a continuous coverage of proximity signals along the course to thereby provide the virtual corridor where the UxV  (see claim 1-6 where the beacon can attract the drones via an RF signal or repel the drones via an RF signal for collision avoidance or for a swarm; see abstract where each agent has an antenna or a antenna is provided from a mobile entity)
a driving unit configured to drive the UxV; (see paragraph 20-28)
an active proximity system (APS), configured to cause the UxV to maintain a range from one or more emitters, the APS comprising: (see claim 1-6 where the beacon can attract the drones via an RF signal or repel the drones via an RF signal for collision avoidance or for a swarm)
Raffa discloses “…one or more proximity sensors and a processing circuitry operably coupled to the one or more proximity sensors;” (see paragraph 17-20)
the one or more proximity sensors are configured to sense one or more proximity signals, each of the one or more proximity signals is indicative of the presence of a respective emitter in proximity to the UxV; the processing circuitry is configured, responsive to a sensed proximity signal, to repeatedly: (see FIG. 5 where the drone has a repulsion range between the drones for a collision avoidance signal; see claim 1-8)
upon determining that at least one measurable parameter of the proximity signal complies with a first condition, generate maneuvering instructions dedicated for causing the driving unit to move the UxV and increase the distance between the UxV and the respective emitter; and then (see paragraph 24-40 where the difference between the two drones can be based on the signal strength and the turning radius and is adjusted between the first distance of 6 meters and a second distance of 14m)
upon determining that at least one measurable parameter of the proximity signal complies with a second condition, generate maneuvering instructions dedicated for causing the driving unit to move the UxV and decrease the distance between the UxV and the respective emitter; to thereby maintain the UxV within a certain range from the respective emitter defined by the sensed proximity signal. (see paragraph 24-40 where the difference between the two drones can be based on the signal strength and the turning radius and is adjusted between the first distance of 6 meters and a second distance of 14m);
It would have been obvious for one of ordinary skill in the art before the date of the effective disclosure to combine the teachings of BAUER publication and the disclosure of RAFFA since BAUER teaches that each of the drones of a swarm of drone can include a first beacon device and a second beacon device. The first beacon device antenna can provide a target attraction between the drones.  The second beacon device antenna can provide a collision avoidance beacon to repel each drone.  Then in paragraph 14-17 each may also be connected to a stationary set of antennas to control the movement of the swarm of the drones.  See FIG. 4-5.  Then a signal strength of the antennas can a different in the collision and attraction signals and the method can include to determine to turn the individual drones left and right.  See blocks 405-430.  A predetermined distance and speed of the drones can be maintained so the drones can move in a swarm with a highly coordinated flight path within a repulsion range set to 6m to 14m and a speed moving together within 3 to 21 m/s for a precise movement of the entire 

34.    (Canceled)
Claims 35-37 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent Application Pub. No.; US 2009/0099768A1 to Bauer and in view of NPL, Kornatowski, P.M., et al., An Origami Inspired Cargo Drone, 2017 IEEE/RSJ International Conference on Intelligent Robots and Systems (IROS) September 24–28, 2017, Vancouver, BC, Canada (https://ieeexplore.ieee.org/stamp/stamp.jsp?tp=&arnumber=8206607) (2017)(hereinafter “Kornatowski”). 

Bauer discloses “35.    (Currently Amended) An active proximity system (APS) mountable on an unmanned autonomous vehicle (UxV), configured to cause the UxV to maintain a range from one or more objects in the same area, the APS comprising: (see abstract and FIG. 1 where each drone has 1. An antenna and a receiver to provide a collision avoidance signal or a 2. Attraction signal and where each mobile agent has a beacon mounted to the agent);

a mechanical cage configured to protect the UxV from mechanical damage; (see page 1, and col. 1, to col. 2, and FIG. 1 where the drone includes a surrounding cage being made from carbon fibers to avoid damage to the drone) the mechanical cage comprises and/or is otherwise operatively connected to the—one or more proximity sensors capable of sensing contact therewith, (see page 6860 col. 2, where the drone cage has sensors such as a camera being connected to the cage)  and operatively connected to a 
responsive to sensing a signal indicative of contact between the cage and another object, the signal is sensed by at least one of the one or more proximity sensors, (see page 6860 where the drone can be grabbed by a user via a cage and the drone can maneuver itself and the cage via video and then has a switch to open and unlock when grabbed by a person)
Bauer discloses “…generate maneuvering instructions dedicated for causing the UxV to move and increase the distance between the UxV and the object until there is no physical contact between the UxV and the object; and
responsive to not sensing the signal, generate maneuvering instructions dedicated for causing the UxV to move and decrease the distance between the UxV and the object ” (see paragraph 24-40 where the difference between the two drones can be based on the signal strength and the turning radius and is adjusted between the first distance of 6 meters and a second distance of 14m)
Bauer is silent but Kornatowski teaches “…until there is physical contact between the UxV and the object” (see page 6855 and figure 1 where the two drone can touch each other to protect the propellers from contacting another drone and when outside and the cage is open the propellers are turned off); 
The phrase contacting the Uxv and the emitter is intended use as this is an apparatus claim. 
 It would have been obvious for one of ordinary skill in the art before the date of the effective disclosure to combine the teachings of KORNATOWSKI and the disclosure of BAUER since KORNATOWSKI teaches that each of the drones can include a cage surrounding the drone.  The cage can be a safety device to prevent the propellers of the drone from contacting an object or individual.   An individual can grab the drone out of 

Bauer discloses “36.    (Previously Presented) The system of claim 35, wherein the object is an emitter operating in the same area. (see abstract and FIG. 1 where each drone has 1. An antenna and a receiver to provide a collision avoidance signal or a 2. Attraction signal and where each mobile agent has a beacon mounted to the agent and paragraph 24-40; see paragraph 16 where some of the agents 20, however, may be stationary (e.g., a waypoint, a stationary beacon, etc.) and abstract.)
Bauer discloses “37.    (Previously Presented) The system of claim 36, wherein the emitter is a UAV”. (see abstract and FIG. 1 where each drone has 1. An antenna and a receiver to provide a collision avoidance signal or a 2. Attraction signal and where each mobile agent has a beacon mounted to the agent; see paragraph 16-20, 24-40)
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 4-12-21 prompted the new ground(s) of rejection presented in this Office THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934.  The examiner can normally be reached on Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JEAN PAUL CASS/Primary Examiner, Art Unit 3668